Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following:
Figures 4A-4C needs to be labeled as --PRIOR ART-- since these drawings are disclosed as “conventional” in Paragraph [0019].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 2, 8, 11-13 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsuoka et al. (US2020/0162052 A1).

	In regards to claim 1, Matsuoka et al. teaches in Figs 3A and 3B a surface acoustic wave resonator comprising:
	An interdigital transducer (present but not labeled) including a pair of interdigital transducer electrodes, each electrode having a bus bar (2a and 2b) and fingers (3a and 3b) extending from the bus bar to an edge portion (Region EB), a gap region (Region RB) defined between the edge portion of the fingers of one of the electrodes and the bus bar of the other of the electrodes; and a pair of mass loading strips (4) overlapping the fingers of the electrodes (in region EB) and having a width that overlaps the edge portions of the fingers (in region EB) and extends into the gap region (Region RB) to thereby suppress a transverse mode of the interdigital transducer (See Paragraphs [0079]-[0080] where Matsuoka et al. teaches that the acoustic wave resonator of Figs 3A and 3B suppressed).
	In regards to claim 2, based on Paragraph [0048], the mass loading strip is a conductive strip (i.e. made from a metal).
	In regards to claim 8, based on Paragraph [0037], the material of the interdigital transducer electrodes includes tungsten. 
	In regards to claim 11, based on Figs 3A and 3B, the interdigital transducers electrodes are disposed on a piezoelectric layer (11). 
	In regards to claim 12, based on Paragraph [0089], the piezoelectric layer is made from lithium niobate (LiNbO3). 
	In regards to claims 13 and 15, based on Fig. 3B and Paragraphs [0044] and [0089], a silicon oxide temperature compensation layer (5) is disposed over the interdigital transducer electrodes. 
	In regards to claim 16, the surface acoustic resonator is configured to generate a surface acoustic wave (see abstract). 
	In regards to claim 17, as discussed above in claim 1, Matsuoka et al. teaches the specifics of the surface acoustic wave resonator as recited in claim 17. Matsuoka et al. further teaches in Paragraph [0074] that the acoustic wave resonator is part of a filter having a plurality of surface acoustic wave resonators configured to filter a radio frequency signal. 
	In regards to claim 18, as discussed in claim 2 above, the mass loading strip is a conductive strip.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US2020/0162052 A1).

	As disclosed above, Matsuoka et al. teaches the claimed invention as discussed in claim 1. Matsuoka et al. does not teach: in regards to claim 9, wherein a material of the mass loading strip includes tungsten; and in regards to claim 10, wherein the mass loading strip includes one or more of gold, silver, molybdenum or ruthenium. 

	However, Matsuoka et al. teaches in Paragraph [0048] that the mass loading strip is made from a metal, thus suggestions that any suitable metals used in an acoustic wave resonator can be used. Matsuoka et al. teaches in Paragraph [0037] that the metal selected for the IDT can be either Tungsten or gold.

	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the invention of Matsuoka et al. and have made the mass loading strip to include tungsten or gold because such a modification would have been a well-known in the art design choice for a metal material situatable to be used in an acoustic wave resonator. 
Claims 20, 21, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US2020/0162052 A1) in view of Ha et al. (US2018/0062611 A1).

	As disclosed above in claims 1, 2 and 17, Matsuoka et al. teaches the specifics of the surface acoustic wave resonator as recited in claims 20, 21, 25 and 26. Matsuoka et al. does not teach: in regards to claim 20, a package substrate having additional circuitry, the surface acoustic wave component and additional circuitry disposed on the package substrate; in regards to claim 23, wherein the additional circuitry includes a multi-throw radio frequency switch; in regards to claim 24, wherein the additional circuitry includes a power amplifier; and in regards to claim 25, a wireless communication device having an antenna and a front end module including the surface acoustic wave component. 

	However, it is a well-known practice to use a surface acoustic wave filter in a wireless communication device. Ha et al. teaches in Fig. 3 a wireless communication device front end RF module having a surface acoustic wave component (10) and additional circuitry (30 and 40) disposed on a package substrate (20). Based on Paragraph [0010], the additional circuit can include a power amplifier and an IC switch (i.e. type of multi-throw radio frequency switch). Although not explicitly stated, the wireless communication device will necessarily be connected to an antenna to receive a radio frequency signal. 

	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the invention of Matsuoka et al. and have used the surface acoustic wave filter device of Matsuoka et al. in a wireless communication device such as the one taught by Ha et al. (See Fig. 3) because such a modification would have been a well-known in the art intended use for a surface acoustic wave filter. 
Allowable Subject Matter

Claims 3-7, 14, 19, 22 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843